DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 30 December 2020, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.

Response to Arguments
Applicant’s arguments, see p. 11-13 of Applicant’s reply, filed 30 December 2020, with respect to the amended subject matter of the independent claims have been fully considered and are persuasive.  The rejections of 5 October 2020 has been withdrawn. 

Allowable Subject Matter
Claims 2- 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 2, 13, 14, and 15, the prior art of record, alone or in combination fails to fairly teach or suggest the limitations:
“calculating a propagation speed and a propagation direction of the motion for each pulsation of a plurality of pulsations of the objects based on a variation over time of each calculated amount of motion;
calculating a stability of the plurality of pulsations based on a sum of (i) an average of the propagation directions for the plurality of pulsations multiplied by a first predetermined weight coefficient, and (ii) an average of the propagation speeds for the plurality of pulsations multiplied by a second predetermined weight coefficient different from the first weighted coefficient;
controlling a display to display a waveform of the plurality of pulsations, a plurality of indications and an evaluation value corresponding to the stability”.

Previously applied Mimura reference was relied upon to teach in a related and pertinent image analysis method for observing cells, where the average movement and average movement velocities of imaged cells are computed based on weighted sums of corresponding movement amounts and velocities, which include the angle of direction of travel. However, Mimura fails to fairly teach or suggest, alone or in combination, the amended claim subject matter of calculating a stability of the plurality of pulsations, corresponding to cellular movement, based on a sum of an average of the propagation directions for the plurality of pulsations multiplied by a first predetermined weight coefficient and an average of the propagation speeds for the plurality of pulsations multiplied by a second predetermined weight coefficient different from the first weighted coefficient. 

Further search and consideration of the prior art failed to yield a fair teaching or suggestion, alone or in combination, the amended claimed subject matter. 
Rittscher et al. (US 2008/0304732) teaches in a method for evaluating cellular motion based on acquired images of one or more cells, where motion data, such as motion periodicity, or frequency, (see Rittscher [0034]-[0036]) and the motion data may be decomposed by employing Principal Component Analysis (PCA) which may characterize the motion at time t as sum of principal components multiplied by corresponding coefficients (see Rittscher [0039]-[0041]). However, Rittscher fails to teach or suggest, that the principal components are equivalent to an average of the propagation directions or average of the propagation speeds; and thus, fails to fairly teach or suggest, alone or in combination, the amended claim subject matter of calculating a stability of the plurality of pulsations, corresponding to cellular movement, based on a sum of an average of the propagation directions for the plurality of pulsations multiplied by a first predetermined weight coefficient and an average of the propagation speeds for the plurality of pulsations multiplied by a second predetermined weight coefficient different from the first weighted coefficient. 

Regarding claims 3-12, and 16-23, they are dependent claims of independent claims 2 and 13, which incorporate the allowable subject matter of the independent claims they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661